EXHIBIT 10.4

 

EMPLOYEE FORM

HUDSON HIGHLAND GROUP, INC.

STOCK OPTION AGREEMENT

 

STOCK OPTION AGREEMENT (“Agreement”) made as of the [DAY]th day of [MONTH],
[YEAR], by and between HUDSON HIGHLAND GROUP, INC., a Delaware corporation (the
“Company”) and [FIRST NAME LAST NAME] (the “Optionee”).

 

WITNESSETH:

 

WHEREAS, pursuant to the Hudson Highland Group, Inc. Long Term Incentive Plan
(the “Plan”), the Company desires to grant to the Optionee and the Optionee
desires to accept an option to purchase shares of common stock, $.001 par value,
of the Company (the “Common Stock”) upon the terms and conditions set forth in
this Agreement.

 

NOW, THEREFORE, the parties hereto agree as follows:

 

1. Grant. Subject to the terms and conditions set forth herein, the Company
hereby grants to the Optionee an option to purchase up to [OPTIONS] shares of
Common Stock at a purchase price per share of $[PRICE]. This option is intended
to be treated as an option that does not qualify as an incentive stock option
within the meaning of Section 422 of the Internal Revenue Code of 1986, as
amended.

 

2. Vesting. Except as specifically provided otherwise herein, the option will
vest and become exercisable, if at all, in accordance with the following
schedule based upon the number of full years of the Optionee’s continuous
employment with the Company or an affiliate (as defined below) of the Company
following the date of this Agreement. As used in this Agreement, the term
“affiliate” means an affiliate of the Company within the meaning of Rule 405
under the Securities Act of 1933, as amended.

 

Full Years of Continuous Employment

--------------------------------------------------------------------------------

   Incremental
Percentage of
Option
Exercisable


--------------------------------------------------------------------------------

  Cumulative
Percentage of
Option
Exercisable


--------------------------------------------------------------------------------

Less than 1

           %           %

                1

           %           %

                2

           %           %

                3

           %           %

                [4]

           %           %

 

If any fractional shares would result from the strict application of the
incremental percentages set forth above, then the actual number of shares
vesting on any specific date will cover only the full number of shares
determined by rounding the number of shares to be issued from the strict
application of the incremental percentages set forth above to the nearest whole
number. Unless sooner terminated, the option will expire on the tenth
anniversary of the date hereof.



--------------------------------------------------------------------------------

3. Exercise. Any portion of the option which has vested and is exercisable may
be exercised in whole or in part by delivering to the Executive Vice President,
Human Resources of the Company at its corporate headquarters in New York, New
York (a) a written notice specifying (1) the number of shares to be purchased,
(2) the date of this Agreement and the specific number of shares referred to in
Section 1 of this Agreement, (3) the Optionee’s home address and, if the
Optionee has one, the Optionee’s social security or U.S. taxpayer identification
number and (4) delivery instructions with respect to the shares of Common Stock
issuable upon exercise, and (b) cash payment in full of the exercise price,
together with the amount, if any, deemed necessary by the Company to enable it
to satisfy any federal, foreign or other tax withholding obligations with
respect to the exercise (unless other arrangements acceptable to the Company in
its sole discretion have been made). The Company may from time to time change
(or provide alternatives to) the method of exercise of the option granted
hereunder by notice to the Optionee, it being understood that from and after
such notice the Optionee will be bound by the method (or alternatives) specified
in any such notice. The Company (in its sole and absolute discretion) may permit
all or part of the exercise price to be paid with shares of Common Stock which
have been owned by the Optionee for at least six months, or in installments
(together with interest) evidenced by the Optionee’s secured promissory note.

 

4. Issuance of Shares. No shares of Common Stock shall be sold or delivered
hereunder until full payment for such shares has been made. The Optionee shall
have no rights as a stockholder with respect to any shares covered by the option
until a stock certificate for such shares is issued to the Optionee. Except as
otherwise provided herein, no adjustment shall be made for dividends or
distributions of other rights for which the record date is prior to the date
such stock certificate is issued.

 

5. No Assignment of Option. This option is not assignable or transferable except
upon the Optionee’s death to a beneficiary designated by the Optionee in a
written beneficiary designation filed with the Company or, if no duly designated
beneficiary shall survive the Optionee, pursuant to the Optionee’s will and/or
by the laws of descent and distribution, and is exercisable during the
Optionee’s lifetime only by the Optionee or the Optionee’s guardian or legal
representative.

 

6. Termination of Employment for Cause. If the Optionee’s employment or service
is terminated by the Company or its affiliates for cause (as defined below), or
at a time when grounds for a termination for cause exist, then any option held
by the Optionee, whether or not otherwise exercisable on the termination date,
shall immediately terminate and cease to be exercisable. For purposes hereof,
the term “cause” means (a) in the case where there is no employment, consulting
or similar service agreement between the participant and the Company or its
affiliates or where such an agreement exists but does not define “cause” (or
words of like import), a termination classified by the Company or its
affiliates, in their sole discretion, as a termination due to the participant’s
dishonesty, fraud, insubordination, willful misconduct, refusal to perform
services or materially unsatisfactory performance of duties, or (b) in the case
where there is an employment, consulting or similar service agreement between
the participant and the Company or its affiliates that defines “cause” (or words
of like import), a termination that is or would be deemed for “cause” (or words
of like import) as classified by the Company or its affiliates, in their sole
discretion, under such agreement.

 

2



--------------------------------------------------------------------------------

7. Other Termination of Employment. If the Optionee ceases to be employed by the
Company or any of its affiliates for any reason other than death or for cause
(as defined in Section 6), then, unless sooner terminated, that portion of the
option which is exercisable on the date of the Optionee’s termination of
employment will remain exercisable for a period of six months after such date
(one year in the case of an Optionee whose employment terminates by reason of
disability (as defined below)) but in no event after the expiration of the
option in accordance with Section 2, and the remaining portion of the option
will automatically expire on such date. If the Optionee’s employment terminates
by reason of the Optionee’s death, then, unless sooner terminated, the option
will become fully vested (to the extent it was not vested on the date of death)
and will remain exercisable by the Optionee’s beneficiary for a period of one
year after the date of the Optionee’s death but in no event after the expiration
of the option in accordance with Section 2. Any vested option which is not
exercised within the applicable six month or one-year period following
termination of employment will automatically expire. For purposes hereof, the
term “disability” means the inability of the Optionee to perform the customary
duties of the Optionee’s employment with the Company or an affiliate of the
Company by reason of a physical or mental incapacity which is expected to result
in death or be of indefinite duration as determined by the Committee (as defined
in the Plan).

 

8. Securities Law Restrictions. Notwithstanding anything herein to the contrary,
the option shall in no event be exercisable and shares shall not be issued
hereunder if, in the opinion of counsel to the Company, such exercise and/or
issuance may result in a violation of federal or state securities laws or the
securities laws of any other relevant jurisdiction.

 

9. Capital and Corporate Changes.

 

(a) Adjustments Upon Changes in Capitalization. The number and class of shares
covered by this option and, if applicable, the exercise price per share shall be
adjusted proportionately or as otherwise appropriate to reflect any increase or
decrease in the number of issued shares of Common Stock resulting from a
split-up or consolidation of shares or any like capital adjustment, or the
payment of any stock dividend, and/or to reflect a change in the character or
class of shares covered by the Plan arising from a readjustment or
recapitalization of the Company’s capital stock.

 

(b) Change in Control. Effective upon a Change in Control (as defined below),
the option will fully vest and will immediately become exercisable. If, in
connection with a Change in Control, the stockholders of the Company will
receive capital stock of another corporation (“Exchange Stock”) in exchange for
their shares of Common Stock (whether or not such Exchange Stock is the sole
consideration), and if the Board of Directors of the Company so directs, then
this option will be converted into an option to purchase shares of Exchange
Stock; provided that such conversion shall not effect the exercisability of the
option pursuant to the foregoing sentence. The number of shares and exercise
price under the converted option will be determined by adjusting the number of
shares and exercise price under this option on the same basis as the
determination of the number of shares of Exchange Stock the holders of Common
Stock will receive in connection with the Change in Control.

 

(c) Definition of Change in Control. For purposes hereof, a “Change in Control”
shall be deemed to occur on the first to occur of any one of the following
events: (a)

 

3



--------------------------------------------------------------------------------

the consummation of a consolidation, merger, share exchange or reorganization
involving the Company, unless such consolidation, merger, share exchange or
reorganization is a “Non-Control Transaction” (as defined below); (b) the
stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or an agreement for the sale or disposition by the
Company of all, or substantially all, of the assets of the Company (in one
transaction or a series of related transactions within any period of 24
consecutive months), other than a sale or disposition by the Company of all, or
substantially all, of the Company’s assets to an entity at least 75% of the
combined voting power of the voting securities of which are owned by
stockholders of the Company in substantially the same proportions as their
ownership of the Company immediately prior to such sale; (c) any person (as such
term is used in Section 13(d) and 14(d)(2) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”)) (other than (1) the Company, (2) any
subsidiary of the Company, (3) a trustee or other fiduciary holding securities
under any employee benefit plan (or any trust forming a part thereof) maintained
by the Company or any subsidiary or (4) a corporation owned, directly or
indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of stock in the Company) is or becomes the
beneficial owner (within the meaning of Rule 13d-3 under the Exchange Act),
directly or indirectly, of securities of the Company (not including in the
securities beneficially owned by such person any securities acquired directly
from the Company after the date hereof pursuant to express authorization by the
Board that refers to this exception) representing more than 20% of the then
outstanding shares of Common Stock or the combined voting power of the Company’s
then outstanding voting securities; or (d) the following individuals cease for
any reason to constitute a majority of the number of directors then serving:
individuals who, as of the date hereof, constitute the entire Board of Directors
of the Company (the “Board”) and any new director (other than a director whose
initial assumption of office is in connection with an actual or threatened
election contest) whose appointment or election by the Board or nomination for
election by the Company’s stockholders was approved or recommended by a vote of
at least two-thirds of the directors then still in office who either were
directors on the date hereof or whose appointment, election or nomination for
election was previously so approved or recommended. Notwithstanding the
foregoing, no “Change in Control” shall be deemed to have occurred if there is
consummated any transaction or series of integrated transactions immediately
following which the record holders of the Common Stock immediately prior to such
transaction or series of transactions continue to have substantially the same
proportionate ownership in an entity that owns all or substantially all of the
assets or voting securities of the Company immediately following such
transaction or series of transactions. A “Non-Control Transaction” shall mean a
consolidation, merger, share exchange or reorganization of the Company where (a)
the stockholders of the Company immediately before such consolidation, merger,
share exchange or reorganization beneficially own, directly or indirectly, more
than 50% of the then outstanding shares of common stock and the combined voting
power of the outstanding voting securities of the corporation resulting from
such consolidation, merger, share exchange or reorganization (the “Surviving
Corporation”); (b) the individuals who were members of the Board immediately
prior to the execution of the agreement providing for such consolidation,
merger, share exchange or reorganization constitute at least 50% of the members
of the board of directors of the Surviving Corporation; and (c) no person (other
than (1) the Company, (2) any subsidiary of the Company or (3) any employee
benefit plan (or any trust forming a part thereof) maintained by the Company,
the Surviving Corporation or any subsidiary) is or becomes the beneficial owner,
directly or indirectly, of securities of the

 

4



--------------------------------------------------------------------------------

Company (not including in the securities beneficially owned by such person any
securities acquired directly from the Company after the date hereof pursuant to
express authorization by the Board that refers to this exception) representing
more than 20% of the then outstanding shares of the common stock of the
Surviving Corporation or the combined voting power of the Surviving
Corporation’s then outstanding voting securities.

 

(d) Fractional Shares. In the event of any adjustment in the number of shares
covered by this option pursuant to the provisions hereof, any fractional shares
resulting from such adjustment will be disregarded, and the option, as adjusted,
will cover only the number of full shares resulting from the adjustment.

 

(e) Determination of the Board to be Final. All adjustments under this Section
shall be made by the Board, and its determination as to what adjustments shall
be made, and the extent thereof, shall be final, binding and conclusive.

 

10. No Employment Rights. Nothing in this Agreement shall give the Optionee any
right to continue in the employment of the Company or any affiliate of the
Company, or interfere in any way with the right of the Company or any affiliate
of the Company to terminate the employment of the Optionee.

 

11. Plan Provisions. The provisions of the Plan shall govern if and to the
extent that there are inconsistencies between those provisions and the
provisions hereof. The Optionee acknowledges receipt of a copy of the Plan prior
to the execution of this Agreement.

 

12. Administration. The Committee will have full power and authority to
interpret and apply the provisions of this Agreement and act on behalf of the
Company and the Board in connection with this Agreement, and the decision of the
Committee as to any matter arising under this Agreement shall be binding and
conclusive as to all persons.

 

13. Employee Handbook and Arbitration Agreements. As a material inducement to
the Company to grant this option and to enter into this Agreement, the Optionee
hereby expressly agrees to (a) comply with and abide by the terms and conditions
of, and rules relating to, such Optionee’s employment with the Company or an
affiliate set forth in the applicable employee handbook and (b) be bound by the
terms and provisions of any arbitration or similar agreement to which the
Optionee is or becomes a party with the Company or an affiliate.

 

14. Confidentiality, Non-Solicitation and Work Product Assignment. As a material
inducement to the Company to grant this option and enter into this Agreement,
the Optionee hereby expressly agrees to be bound by the following covenants,
terms and conditions:

 

(a) Definition. “Confidential Information” consists of all information or data
relating to the business of the Company, including but not limited to, business
and financial information; new product development and technological data;
personnel information and the identities of employees; the identities of clients
and suppliers and prospective clients and suppliers; client lists and potential
client lists; development, expansion and business strategies, plans and
techniques; computer programs, devices, methods, techniques, processes and
inventions; research and development activities; trade secrets as defined by
applicable law and

 

5



--------------------------------------------------------------------------------

other materials (whether in written, graphic, audio, visual, electronic or other
media, including computer software) developed by or on behalf of the Company
which is not generally known to the public, which the Company has and will take
precautions to maintain as confidential, and which derives at least a portion of
its value to the Company from its confidentiality. Additionally, Confidential
Information includes information of any third party doing business with the
Company (actively or prospectively) that the Company or such third party
identifies as being confidential. Confidential Information does not include any
information that is in the public domain or otherwise publicly available (other
than as a result of a wrongful act by the Optionee or an agent or other employee
of the Company). For purposes of this Section 14, the term “the Company” also
refers to each of its officers, directors, employees and agents, all subsidiary
and affiliated entities, all benefit plans and benefit plans’ sponsors and
administrators, fiduciaries, affiliates, and all successors and assigns of any
of them.

 

(b) Agreement to Maintain the Confidentiality of Confidential Information. The
Optionee acknowledges that, as a result of his/her employment by the Company,
he/she will have access to such Confidential Information and to additional
Confidential Information which may be developed in the future. The Optionee
acknowledges that all Confidential Information is the exclusive property of the
Company, or in the case of Confidential Information of a third party, of such
third party. The Optionee agrees to hold all Confidential Information in trust
for the benefit of the owner of such Confidential Information. The Optionee
further agrees that he/she will use Confidential Information for the sole
purpose of performing his/her work for the Company, and that during his/her
employment with the Company, and at all times after the termination of that
employment for any reason, the Optionee will not use for his/her benefit, or the
benefit of others, or divulge or convey to any third party any Confidential
Information obtained by the Optionee during his/her employment by the Company,
unless it is pursuant to the Company’s prior written permission.

 

(c) Return of Property. The Optionee acknowledges that he/she has not acquired
and will not acquire any right, title or interest in any Confidential
Information or any portion thereof. The Optionee agrees that upon termination of
his/her employment for any reason, he/she will deliver to the Company
immediately, but in no event later that the last day of his/her employment, all
documents, data, computer programs and all other materials, and all copies
thereof, that were obtained or made by the Optionee during his/her employment
with the Company, which contain or relate to Confidential Information and will
destroy all electronically stored versions of the foregoing.

 

(d) Disclosure and Assignment of Inventions and Creative Works. The Optionee
agrees to promptly disclose in writing to the Company all inventions, ideas,
discoveries, developments, improvements and innovations (collectively
“Inventions”), whether or not patentable and all copyrightable works, including
but limited to computer software designs and programs (“Creative Works”)
conceived, made or developed by the Optionee, whether solely or together with
others, during the period the Optionee is employed by the Company. The Optionee
agrees that all Inventions and all Creative Works, whether or not conceived or
made during working hours, that: (1) relate directly to the business of the
Company or its actual or demonstrably anticipated research or development, or
(2) result from the Optionee’s work for the Company, or (3) involve the use of
any equipment, supplies, facilities, Confidential Information, or time of the
Company, are the exclusive property of the Company. The Optionee hereby

 

6



--------------------------------------------------------------------------------

assigns and agrees to assign all right, title and interest in and to all such
Inventions and Creative Works to the Company. The Optionee understands that
he/she is not required to assign to the Company any Invention or Creative Work
for which no equipment, supplies, facilities, Confidential Information or time
of the Company was used, unless such Invention or Creative Work relates directly
to the Company’s business or actual or demonstrably anticipated research and
development, or results from any work performed by the Optionee for the Company.

 

(e) Non-Solicitation of Clients. During the period of the Optionee’s employment
with the Company and for a period of one year from the date of termination of
such employment for any reason, the Optionee agrees that he/she will not,
directly or indirectly, for the Optionee’s benefit or on behalf of any person,
corporation, partnership or entity whatsoever, call on, solicit, perform
services for, interfere with or endeavor to entice away from the Company any
client to whom the Company provides services at any time during the 12 month
period proceeding the date of termination of the Optionee’s employment with the
Company, or any prospective client to whom the Company had made a presentation
at any time during the 12 month period preceding the date of termination of the
Optionee’s employment with the Company.

 

(f) Non-Solicitation of Employees. For a period of one year after the date of
termination of the Optionee’s employment with the Company for any reason, the
Optionee agrees that he/she will not, directly or indirectly, hire, attempt to
hire, solicit for employment or encourage the departure of any employee of the
Company, to leave employment with the Company, or any individual who was
employed by the Company as of the last day of the Optionee’s employment with the
Company.

 

(g) Enforcement. If, at the time of enforcement of this Section 14, a court
holds that any of the restrictions stated herein are unreasonable under
circumstances then existing, the parties hereto agree that the maximum period,
scope or geographical area deemed reasonable under such circumstances will be
substituted for the stated period, scope or area as contained in this Section
14. Because money damages would be an inadequate remedy for any breach of the
Optionee’s obligations under this Agreement, in the event the Optionee breaches
or threatens to breach this Section 14, the Company, or any successors or
assigns, may, in addition to other rights and remedies existing in its favor,
apply to any court of competent jurisdiction for specific performance, or
injunctive or other equitable relief in order to enforce or prevent any
violations of this Section 14.

 

(h) Miscellaneous. The Optionee acknowledges and agrees that the provisions of
this Section 14 are in addition to, and not in lieu of, any confidentiality,
non-solicitation, work product assignment and/or similar obligations that the
Optionee may have with respect to the Company and/or its affiliates, whether by
agreement, fiduciary obligation or otherwise and that the grant and
exercisability of the option contemplated by this Agreement are expressly made
contingent on the Optionee’s compliance with the provisions of this Section 14.
Without in any way limiting the provisions of this Section 14, the Optionee
further acknowledges and agrees that the provisions of this Section 14 shall
remain applicable in accordance with their terms after the Optionee’s
termination of employment with the Company, regardless of whether (1) the
Optionee’s termination or cessation of employment is voluntary or involuntary,
(2) the Optionee has exercised the option in whole or in part or (3) the option
has not or will not vest.

 

7



--------------------------------------------------------------------------------

15. Binding Effect; Headings. This Agreement shall be binding upon and shall
inure to the benefit of the parties hereto and their respective successors and
permitted assigns. The subject headings of Sections of this Agreement are
included for the purpose of convenience only and shall not affect the
construction or interpretation of any of its provisions. All references in this
Agreement to “$” or “dollars” are to United States dollars.

 

16. Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware. This Agreement constitutes
the entire agreement between the parties with respect to the subject matter
hereof and controls and supersedes any prior understandings, agreements or
representations by or between the parties, written or oral with respect to its
subject matter and may not be modified except by written instrument executed by
the parties. The Optionee has not relied on any representation not set forth in
this Agreement.

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed as of the date first above
written.

 

HUDSON HIGHLAND GROUP, INC. By:  

 

--------------------------------------------------------------------------------

Name:     Title:    

 

--------------------------------------------------------------------------------

Optionee – Signature

 

--------------------------------------------------------------------------------

Optionee – Print Name

 

9